Acknowledgments
1. 	Applicant’s amendment, filed on 5/11/2021 is acknowledged.  Accordingly claim(s) 1-13 and 19-24 remain pending.
2.	Claim(s) 14-18 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210813, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 1-13 and 19-24 are allowed.
Response to Applicant’s Comments/Remarks

6.	Applicant’s response, filed on 5/11/2021, has fully been considered.  Applicant contends that the amended claim(s) obviates the 35 USC 101 and 35 USC 112 rejections set forth in the prior office action.  Applicant’s arguments have been found to be persuasive; therefore, the rejections are withdrawn.
Reasons for Allowance
7.	Claim(s) 1-13 and 19-24 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term 
  	The closest prior art of record (US Patent Publication 2006/0174351 to Park) which discloses a method for assigning conditional access system (CAS) keys to a terminal to thus reduce the number of entitlement management messages (EMMs) required to send contents to a digital broadcast subscriber. To this end, a broadcast center causes transmission of the CAS-related key to limit access to the digital content, over a mobile communication network used for a mobile communication, and causes transmission of the digital content over a digital broadcasting network used for digital broadcasts. Since the CAS-related key is transmitted to the digital broadcast subscriber's terminal over the mobile communication network, it is possible to effectively utilize the frequency bandwidth of the digital broadcasting network for the digital broadcasting. Furthermore, the security of the CAS-related key can be strengthened by sending the CAS-related key to the terminal over the mobile communication network.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1 and 10, specifically the combination of steps of: retrieving, by the first secure microprocessor from the first memory location on the first digital media device in response to the first digital mediadevice receiving the request to view the media content from the user, an encryptedcontent key corresponding to the media content;decrypting, by the first secure microprocessor, the encrypted content key with the first group key;sending, by the first secure microprocessor, the decrypted content keyto a first content encrypt/decrypt element of the first digital media device; receiving, by the first content encrypt/decrypt element, the decrypted content key; decrypting, by the first content encrypt/decrypt element of the first digital media device, the media content with the content key; and displaying, by the first digital media device, the decrypted media content at adisplay device associated with the first digital media device, as recited in claim(s) 1 and 10.
Moreover, the missing claimed elements from Park are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Park disclosures because it is not common to: retrieving, by the first secure microprocessor from the first memory location on the first digital media device in response to the first digital mediadevice receiving the request to view the media content from the user, an encryptedcontent key corresponding to the media content;decrypting, by the first secure microprocessor, the encrypted content key with the first group key;sending, by the first secure microprocessor, the decrypted content keyto a first content encrypt/decrypt element of the first digital media device; receiving, by the first content encrypt/decrypt element, the decrypted content key; decrypting, by the first content encrypt/decrypt element of the first digital media device, the media content with the content key; and displaying, by the first digital media device, the decrypted media content at adisplay device associated with the first digital media device.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-9, 11-13 and 19-24 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 



Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.



/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        8/13/2021